Title: To Thomas Jefferson from Charles Pinckney, 24 January 1801
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
January 24: 1801 In Charleston

Although not sufficiently recovered from the effects of my late fall from my carriage to venture it I propose embarking on Sunday to join you at Washington having taken my passage for that purpose & as I cannot travel by land, again venture a Winter Voyage by sea—I write this Line to inform you of it & to mention that having seen in the Northern papers an account that a compromise was offered & rejected by the Federalists I do positively deny that any such compromise was offered by the body of the republican interest or ever intended by them.—if any thing ever was said on that subject it must have been by some one or two of our friends who might have been very anxious to secure Your Election & would rather compromise than risque it, but if even one did whisper such a thing it was wholly unknown to me, or to the great Body of the republican interest—for they were determined from the Jump never to hear of any compromise—& so far from thinking of it they met at the academy hall in Columbia the very first night of the Session & near seventy of them signed a Paper & determined not to compromise but to support the ticket of the republican interest as it was run & carried. Ten members from the Lower Country were absent—out of these Ten three federalists three of the republican interest & four Ties or Equalities common to both—the average Majority to be relied upon on the joint Vote was 19 & I mention this to You to shew that there is never the least Danger of the South Carolina Legislature.— The last Election was the most federal I ever knew in our state owing to Charleston & obvious reasons—the Wind having changed, certain influences will change also & under a proper Management I do not doubt Charleston may be made one of the Strongholds of republicanism as it possesses most excellent Materials— —Health, affectionate respect & Esteem conclude me Dear Sir Your’s Truly

Charles Pinckney

